DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on February 14, 2022.  As directed by the amendment: no claims have been amended, claims 1-20 have been canceled, and new claims 21-35 have been added.  Thus, claims 21-35 are presently pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 21-35 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 21 positively recites “a patient’s face” in line 15 and again in line 16.  It is suggested that language such as “configured to” or adapted to” be used to overcome the rejection.  
Claims 22-35 are rejected based solely on their dependency to rejected claim 21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 21-28, 30, 31, 34, and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Melidis et al. (US 7,827,990).
As to claim 21, Melidis discloses a cushion 3 (sealing lip 3, Fig. 2) for a respiratory mask assembly for treatment of sleep disordered breathing (cl. 6, ln. 49-51), the cushion 3 comprising: a face-contacting portion configured to form a contact seal with a patient's face (see annotated Fig. 2 below); a non-face contacting portion (see annotated Fig. 2 below) configured to connect to a frame 8 (col. 7, ln. 65-67); and a central portion 9 (bellows structure 9, Fig. 2, col. 8, ln. 1-3) that interconnects the non-face contacting portion and the face- contacting portion, wherein the non-face contacting portion, the face-contacting portion, and the central portion 9 at least in part form a cavity 2 (nose receiving opening 2 shown in Fig. 1), wherein the central portion 9 includes a recessed portion 9 recessed at least in part towards the cavity 2 (the bellows is recessed with respect to the outer edge of the sealing lip 3 and towards the nose receiving opening 2, see Fig. 2), wherein the recessed portion 9 includes a first connection wall and a second connection wall connected to the first connection wall (see annotated Fig. 2 below), wherein the first connection wall is disposed nearer to the face-contacting portion than the second connection wall (see annotated Fig. 2 below), and wherein the first connection wall includes a first projected area on a patient's face (A1, see annotated Fig. 2 below) and the second connection wall includes a second projected area on the patient's face (A2, see annotated Fig. 2 below), and the first projected area A1 of the first connection wall is smaller than the second projected area A2 of the second connection wall (see annotated Fig. 2 below, where A1 is smaller than A2).  

    PNG
    media_image1.png
    399
    614
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    501
    851
    media_image2.png
    Greyscale

As to claim 22, Melidis discloses that at least a portion of the first connection wall includes a thickness that is greater than a thickness of the second connection wall (see annotated Fig. 5 below). 

    PNG
    media_image3.png
    672
    721
    media_image3.png
    Greyscale

As to claim 23, Melidis discloses that the first connection wall protrudes generally laterally inwardly from the face-contacting portion towards the cavity 2 (see Fig. 2). 
As to claim 24, Melidis discloses that the central portion 9 is structured to automatically adjust a component of force applied to the patient's face through the face-contacting portion in accordance with operating pressure, while maintaining the contact seal throughout the range of operating pressures (internal pressure in the mask, urges the sealing lip 3 into contact with the face, see Fig. 5, col. 9, ln. 64 – col. 10, ln. 2). 
As to claim 25, Melidis discloses that the recessed portion 9 includes a tip section 18 (see Fig. 5) that interconnects the first connection wall (labeled as 9a in Fig. 5) and the second connection wall (9b), and the tip section 18 is positioned laterally inwardly with respect to the face-contacting portion 3 and the non-face contacting portion 16 (see Fig. 5 where the hinge location 18 is inward of the outer extent of the face contacting portion 3). 
As to claim 26, Melidis discloses that the recessed portion is only provided at a nasal bridge region of the cushion (see Fig. 1 showing the mask without any additional indentation folds 10 and col. 1, ln. 33-61 describing the benefit of the bellows structure in the nasal bridge region compared to the nostril and/or upper lip regions). 
As to claim 27, Melidis discloses that the first connection wall and the second connection wall form a general V-shaped cross-section (see annotated Fig. 2 above). 
As to claim 28, Melidis discloses that the face contacting portion 3 includes a side wall and a membrane extending from the side wall (see annotated Fig. 5 below).

    PNG
    media_image4.png
    677
    626
    media_image4.png
    Greyscale
 
As to claim 30, Melidis discloses that the side wall includes a thickness that is greater than a thickness of the membrane (see annotated Fig. 5 above). 
As to claim 31, Melidis discloses that the first connection wall (9a, as labeled in Fig. 5) extends generally laterally inwardly from the side wall towards the cavity and terminates at a tip section 18 (hinge location 18, see Fig. 5), the second connection wall 9b extends generally laterally outwardly from the tip section 18 away from the cavity to a position that is generally laterally outwardly of the face-contacting portion (see annotated Fig. 5 below). 

    PNG
    media_image5.png
    677
    721
    media_image5.png
    Greyscale

As to claim 34, Melidis discloses that the recessed portion 9 is formed in an arc shape that extends in a circumferential direction of the cushion 1 (see Fig. 12, where the arc is formed extending from one side of the nose bridge to the opposite side). 
As to claim 35, Melidis discloses a respiratory mask assembly (Fig. 2) for treatment of sleep disordered breathing (breathing mask for the feed of respiratory gas which is capable of use for treating sleep disordered breathing, see col. 1, ln. 13-19), the respiratory mask assembly comprising: a frame 12, 8; the cushion 3 according to claim 21 connected to the frame 12, 8; and an air delivery connection 60 (labeled in Fig. 11) supported by the frame 12, 8 and adapted to connect an air delivery conduit to supply air to the cavity 2 (col. 11, ln. 17-22).   
Claims 21, 28, and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lang (EP 1 116 492 A2).
As to claim 21, Lang discloses a cushion 2 (Fig. 5a) for a respiratory mask assembly 6 for treatment of sleep disordered breathing (the breathing mask is capable of use for treating sleep disordered breathing), the cushion 2 comprising: a face-contacting portion 3 configured to form a contact seal with a patient's face; a non-face contacting portion 5, 7 configured to connect to a frame 6 (see Fig. 5a); and a central portion that interconnects the non-face contacting portion 5, 7 and the face- contacting portion 3, wherein the non-face contacting portion 5, 7, the face-contacting portion 3, and the central portion at least in part form a cavity z (shown in Fig. 3), wherein the central portion includes a recessed portion recessed at least in part towards the cavity (see annotated Fig. 5a below), wherein the recessed portion includes a first connection wall and a second connection wall connected to the first connection wall, wherein the first connection wall is disposed nearer to the face-contacting portion 3 than the second connection wall (see annotated Fig. 5a below), and wherein the first connection wall includes a first projected area A1 on a patient's face and the second connection wall includes a second projected area A2 on the patient's face (see annotated Fig. 5a below), and the first projected area A1 of the first connection wall is smaller than the second projected area A2 of the second connection wall (see annotated Fig. 5a below).  
As to claim 28, Lang discloses that the face contacting portion 3 includes a side wall and a membrane extending from the side wall (see annotated Fig. 5a below).  

    PNG
    media_image6.png
    462
    608
    media_image6.png
    Greyscale

As to claim 29, Lang discloses that the side wall includes a thickness that is greater than a thickness of the first and second connection walls (see annotated Fig. 5a above).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang (EP 1 116 492 A2), in view of Frater et al. (US 2002/0029781).
As to claims 32 and 33, Lang discloses the claimed invention except that the first connection wall includes a thickness that gradually decreases from an end near the side wall to an end near the second connection wall and the second connection wall includes a thickness that is equal to the thickness of the first connection wall at said end near the second connection wall.  However, Frater teaches a recessed portion (gusset 32) on a mask cushion having first and second connection walls 33 which each taper in thickness in such a way that the thickness gradually decreases from their outer ends towards their connected, hinged ends, where their thickness is equal (see Fig. 14, paragraph [0061]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cushion of Lang so that the first and second connection walls of the recessed/gusset portion tapers in thickness in the claimed manner, as taught by Frater, in order to provide a more gradual increase of the force on the mask as the mask is moved towards the face (see Frater, paragraph [0058], Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matheson et al. (US 2,706,983), Schegerin (US 5,349,949) and Ziaee (US 6,626,177) each disclose a mask having a cushion with a recessed portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785